Citation Nr: 0704818	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-17 090	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder, claimed as mental problems.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to March 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.  
In late 2006, it appears that the veteran's case was 
transferred to the RO in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2002 statement, the veteran sought service 
connection for mental problems.  It appears that the RO 
recharacterized the claim for mental problems as service 
connection for schizophrenia, paranoid type.  However, after 
reviewing the veteran's current treatment records, the Board 
notes that the veteran has current and consistent diagnoses 
of schizoaffective disorder from December 1998 to March 2005.  
While the available treatment records indicate a past history 
of schizophrenia, the veteran has been consistently diagnosed 
with schizoaffective disorder for the past seven years.  
Therefore, the issue should be recharacterized as entitlement 
to service connection for schizoaffective disorder, as stated 
above.  

The veteran contends in his October 2002 statement that he 
became addicted to drugs during service, which has led to 
mental problems, including hearing voices.  The veteran notes 
that he was discharged from service due to drug use.  
Further, in an undated letter located in the veteran's claims 
file next to a March 2005 Deferred Rating Decision (DRD), the 
veteran contends that two members of his squad bay forced him 
to take heroin while he was stationed in Germany, which led 
to an addiction to heroin.  In his Form 9, received by VA in 
June 2003, the veteran alleges that he has not been the same 
since he was overseas and that the drugs he took during 
service brought on schizophrenia.  Additionally, he claims 
that schizophrenia was not diagnosed during his period of 
service because it was not looked for by doctors.

A review of the medical evidence on file shows that the 
earliest available treatment records after service are dated 
in November 1998 from the Waco VAMC.  In a November 1998 
psychiatry admission note, the psychiatrist mentions that the 
veteran was recently discharged from Green Oaks Hospital in 
October 1998 where he had been an inpatient for about five 
days.  The note indicates that the veteran had been 
transferred to Green Oaks from Parkland Hospital.  VA 
requested medical records from Parkland Hospital on two 
separate occasions, first in July 2003 and the second in 
September 2003.  In January 2004, Parkland Hospital sent a 
letter to VA indicating that while they found records 
indicating that they treated the veteran, they are unable to 
locate those records.  They suggested that another request be 
sent in 30 days.  VA did not send a follow up request to 
Parkland Hospital.  Records from Green Oaks Hospital are not 
on file, nor does it appear that they were requested by VA.  
The Board finds that a remand is necessary to obtain records 
from Parkland and Green Oaks Hospital to comply with VA's 
duty to assist.  

The Board notes that there is no medical nexus opinion 
indicating if the veteran's current diagnosis of 
schizoaffective disorder is related to his service.  The 
veteran had given conflicting accounts of when he first 
reported hearing voices.  Notably, in December 2001, the 
veteran reported to the prison examiner at a psychiatric 
inpatient facility (Skyview) at the Texas Department of 
Criminal Justice (TDCJ) that he began hearing voices and 
seeing people come through windows after nearly drowning 
while in the second grade.  Additionally, the prison examiner 
noted that the veteran has a long history of free world and 
TDCJ treatment for schizophrenia.  However, during other 
medical examinations and on statements submitted to the VA, 
the veteran contends that he first began hearing voices after 
becoming addicted to drugs while in service.  If, on remand, 
additional records are obtained which indicate that a 
psychiatric disorder, to include either schizophrenia or 
schizoaffective disorder, had its onset in service or may be 
associated with an injury or disease in service, the RO 
should schedule the veteran for a VA examination in which the 
examiner renders an opinion as to the likelihood that the 
psychiatric disorder had its onset in service or is otherwise 
the result of a disease or injury incurred in active service.  
38 C.F.R. § 3.159(c)(4).

The veteran has provided new addresses to VA in 2004, 2005, 
and 2006.  It appears that he may not have received VA 
documents, to include the December 2005 SSOC and the March 
2006 VCAA letter containing Dingess/Hartman v. Nicholson 
information.  On remand, corrective action should be taken.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the address of 
the Green Oaks Hospital in Dallas, Texas, 
where the veteran was treated for 
schizophrenia or schizoaffective 
disorder.  After securing any necessary 
release, the RO should obtain these 
records.  In particular, treatment 
records from Green Oaks in October 1998 
to the present should be obtained.  The 
AMC should request the veteran's records 
from Parkland Hospital.  Specifically, 
treatment records from 1998 to the 
present should be obtained.  

2.  The RO should send the veteran a 
letter containing Dingess/Hartman v. 
Nicholson (2006) notice information and 
enclosing a copy of the December 2005 
SSOC (although a handwritten note on a VA 
21-4138 received in September 2006 
indicates that the veteran's address was 
updated in October 2006 and indicates 
that a copy of the SSOC was sent, it is 
not clear that a copy was sent to the 
last address of record and so the Board 
finds that it is best for another copy to 
be sent on remand to the last address of 
record if the veteran's whereabouts are 
known at that time.  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993) (noting that 
the veteran bears the burden of keeping 
VA apprised of his whereabouts and that, 
where he does not, "there is no burden 
on the part of the VA to turn up heaven 
and earth to find him")).  It should be 
clearly documented in the record that the 
copies of the letter and SSOC were sent 
to the veteran's last known address of 
record.  

3.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Additionally, the Board reminds 
the veteran to submit any applicable 
private medical records in his possession 
or a release form to the VA so VA can 
obtain these records.  

4.  If, and only if, medical records are 
obtained which show treatment for a 
psychiatric disorder, to include 
schizophrenia or schizoaffective 
disorder, shortly after service discharge 
in 1978, the veteran should be scheduled 
for a VAMC psychiatric examination.  A 
copy of the claims folder and this REMAND 
must be made available to the examiner in 
conjunction with the examination.  The 
examiner should state whether the veteran 
currently has a psychiatric disability 
and, if so, the examiner should provide a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's psychiatric 
disability had its onset during active 
service from January 1977 to March 1978, 
as opposed to its having more likely had 
its onset at some other time.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)  

5.  After an appropriate period of time 
or after the veteran indicates that he 
has no further evidence to submit, the 
veteran's application for service 
connection for schizoaffective disorder 
should be readjudicated.  The RO should 
consider all the evidence and apply all 
regulations relevant to the claim.  In 
the event that the claim is not resolved 
to the satisfaction of the veteran, he 
and his representative should be provided 
a supplemental statement of the case 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


